Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-8 of T. Goto et al., US 16/498,975 (Oct. 10, 2019) are pending and have been examined on the merits.  Claims 1-8 are rejected.  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


35 U.S.C. 102(a)(2) over K. Taniguchi et al., US2020/0010697 (2020) (“Taniguchi”)

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by K. Taniguchi et al., US2020/0010697 (2020) (“Taniguchi”).  Taniguchi discloses a (meth)acrylic copolymer, including: a constituent unit (B) derived from a polysiloxane block-containing polymerizable monomer (b) represented by Formula (b1).  Taniguchi at page 1, [0011]-[0012].  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


And in Taniguchi Formula (b1):
R30 represents a hydrogen atom or a methyl group, 

a represents an integer of 2 to 5, 

b represents a number of 0 to 50, 

c represents an integer of 0 to 18, 

d represents a number of 1 to 1000, 

e represents a number of 1 to 80, 

R31 to R39 each represents an alkyl group, an alkoxy group, a phenyl group, a substituted phenyl group, a phenoxy group, or a substituted phenoxy group.  

Taniguchi at page 1, [0011]-[0012].  Thus the Taniguchi formula (b1) is very similar to claimed formula (b1) (even the same variables), the only difference being the definition of R31 to R39.  

With respect to claim 1, Taniguchi Production Example 1 discloses preparation of a polymerizable monomer (b-2) in which R30 in Formula (b1) represents a methyl group, a represents 2, b represents 0, c represents 3, d represents average 12, e represents average 1, and R31 to R39 each represents a methyl group.  Taniguchi at page 24, [0436].  Taniguchi Production Example 1 clearly meets each and every limitation of claim 1 and therefore anticipates.  

With respect to claims 5 and 6, Taniguchi Production Example 2 discloses preparation of a polymerizable monomer (b-4) in which R30 in Formula (b1) represents a methyl group, a represents 2, b represents 1, c represents 3, d represents average 12, e represents average 1, and R31 to R39 each represents a methyl group was produced.  Claims 5 and 6 are anticipated by Taniguchi Production Example 2 because it meets each and every limitation of claimed formula (b1) where a = 2 to 4, c = 3, and d = 1 to 100, e = 1, and b = 1 to 10.

Either of Taniguchi Production Examples 1 and 2 also clearly meets each and every limitation of claims 7 and 8 and therefore also anticipates these claims.  The respective claim 7 and 8 recitations of “for use as a raw material for a polymer used in an antifouling paint” and “the antifouling paint is a marine antifouling paint” are interpreted not to recite any structural limitations but rather are statements of suggested use.  See MPEP § 21111.02(II).  The above claim language is distinguishable from an improper use claim.  MPEP § 2173.05(q); see also Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).  


Effective Filing Date of Taniguchi For the Subject Matter Relied Upon in the Instant Rejection

The instant application’s effective filing date is March 29, 2018.  Applicant cannot rely upon the certified copy of the foreign priority application for an effective filing date because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Taniguchi is effective prior art under 35 USC § 102(a)(2) respecting the subject matter cited above as of the filing date of Taniguchi’s priority document JP 2017-065457 (Mar. 29, 2017) because: (1) Taniguchi is U.S. patent application publication; (2) names another inventor; and (3) the subject matter of Taniguchi relied upon in this rejection is disclosed in JP 2017-065457.  See MPEP § 2154.01; 35 USC § 102(d).  

Subject Matter of Taniguchi Relied Upon In This Rejection Is Disclosed In Taniguchi’s Priority Document JP 2017-065457 (Mar. 29, 2017)

Taniguchi’s priority document JP 2017-065457 (Mar. 29, 2017) is provided in the instant application’s file by way of the attached PTO-892 and includes an English-language machine translation as the second portion of the document.  Taniguchi JP 2017-065457 thus consists of 126 total pages (including the English-language portion).  Accordingly this Office action references Taniguchi page numbers in the following format “xx/126”.  

The Taniguchi (meth)acrylic copolymer cited in the § 102 rejection, including: a constituent unit (B) derived from a polysiloxane block-containing polymerizable monomer (b) represented by Formula (b1) is disclosed in JP 2017-065457 at page 62/126, [0007].  

Taniguchi Production Example 1 cited in the § 102 rejection is disclosed in JP 2017-065457 at pages 115-116/126, [0174].  Taniguchi Production Example 2 cited in the § 102 rejection is disclosed in JP 2017-065457 at page 116/126, [0175].  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under AIA  35 U.S.C. 103 as being unpatentable over K. Taniguchi et al., US2020/0010697 (2020) (“Taniguchi”).  

Claims 1-5, 7 and 8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over T. Ishihara et al., WO 2012/111286 (2012).  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The Prior Art

K. Taniguchi et al., US2020/0010697 (2020) (“Taniguchi”)

Taniguchi was discussed in detail above in the section entitled “Claim Rejections - 35 USC § 102 (AIA )”.  The prior art effect of Taniguchi was also discussed above.  Taniguchi further teaches preferred values of variable e in Taniguchi formula (b1), a preferred range of “preferably 10 or less”.  Taniguchi at page 3, [0053]; JP 2017-065457 at page 67/126, [0015].  

T. Ishihara et al., WO 2012/111286 (2012) (“Ishihara”)

An English-language machine translation of T. Ishihara et al., WO 2012/111286 (2012) is attached as the second half of this reference.  Ishihara thus consists of 54 total pages (including the English-language portion).  Accordingly this Office action references Ishihara page numbers in the following format “xx/54”.  

Ishihara teaches a photopolymerizable composition of the general formula (I), wherein R2 is a hydrogen atom or a methyl group, n is an integer of 1 to 20, R1 is any organic group for introducing a (meth)acryloyl group into the side chain, and m is a number arbitrarily selected within the range where the weight average molecular weight does not deviate from the range of 1000 to 40,000.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Ishihara at page 38/54, lines 58-62.  

Ishihara genus (I) significantly overlaps with the instantly claimed genus in that (1) R1 in Ishihara genus (I) is “any organic group for introducing a (meth)acryloyl group” while claimed formula (b1) comprises -(CaH2aO)b-CcH2c-; and (2) Ishihara variable m is a number arbitrarily selected within the range where the weight average molecular weight does not deviate from the range of 1000 to 40,000, while in claimed formula (b) corresponding variable d is an integer from 1 to 1,000.  

With respect to variable n, Ishihara teaches that n is most preferably 2 to 6.  Ishihara at page 40/54, line 157.  

With respect to variable R1, Ishihara teaches that an alkylene group as R1 can impart lubricity and water repellency to the photopolymerizable composition, where the alkylene group may be linear or branched, and the length of the alkylene group is not particularly limited, but the number of carbon atoms is 1 to 22 in consideration of compatibility with the base resin.  Ishihara at page 40/54, lines 123-128.   

Further, Ishihara teaches that another preferable example of R1 is an ether group.  Ishihara at page 40/54, line 140.  In this regard, Ishihara teaches that when the compound of the formula (I) has an ether group which is hydrophilic, a wide range of compatibility with the base resin can be ensured and this allows an appropriate amount to be added to the system.  Ishihara at page 40/54, lines 140-146.  Ishihara teaches that the ether group is preferably represented by －(OR′)q－, and R ′ is preferably a linear or branched alkylene group having 1 to 3 carbon atoms and the repetition number q is an integer of 1 to 100.  Ishihara at page 40/54, lines 143-146.  

In Table 1, Ishihara teaches that TEGORAD2100 was used as the compound of formula (I) to prepare a photopolymerizable composition.  Ishihara at page 51/54, lines 593-595; Id. at page 26/54 (Table 1, 1st entry).  




    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


See e.g., WO 2009/029438 (2009), page 25.1  TEGORAD2100 differs from claimed compound formula (b1) only in that it comprises the above-circled -OH substituent.  

Claims 2-4 Are Obvious over Taniguchi

Claims 2-4 are obvious over Taniguchi Production Example 1 for the following reasons.  The only difference between claims 2-4 and Taniguchi Production Example 1 is that claims 2-4 require and e = 2 to 5 (more specifically in claim 3, e = 2).  On the other hand, e =1 in Taniguchi Production Example 1.  

However, one of ordinary skill in the art is motivated to select e = 2 in Taniguchi formula (b1) in because Taniguchi teaches that e is “preferably 10 or less”.  Taniguchi at page 3, [0053].  The variable e range disclosed by Taniguchi clearly encompasses the e = 2 value of claims 2 -4.  MPEP § 2144.05(I). As such, one of ordinary skill in the art is motivated with a reasonable likelihood of success to modify Taniguchi Production Example 1 so as to select e = 2 in because Taniguchi teaches that values within the range of less than 10 are particularly suitable.  MPEP § 2144.05(I). Upon practice of the above-proposed 

Claims 1-4, 7 and 8 Are Obvious over Ishihara

Claims 1-4, 7 and 8 are obvious over Ishihara for the following reasons.  One of ordinary skill in the art is motivated with a reasonable likelihood of success to substitute a C1-C22 alkylene group in the structure of TEGORAD2100 (for Ishihara variable R1) as outlined below so as to arrive at the following photopolymerizable compound of Ishihara formula (I).  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


One of ordinary skill is motivated to so substitute a C1-C22 alkylene group as variable R1 because Ishihara teaches that an R1 alkylene group can impart lubricity and water repellency to the photopolymerizable composition, where the alkylene group may be linear or branched, and the length of the alkylene group is not particularly limited, but the number of carbon atoms is 1 to 22 in consideration of compatibility with the base resin.  Ishihara at page 40/54, lines 123-128. 

Upon practice of Ishihara as proposed above, one or ordinary skill in the art arrives at a subgenus that meets each and every limitation of claims 1, 7, and 8.  Note that the respective claim 7 and 8 recitations of “for use as a raw material for a polymer used in an antifouling paint” and “the antifouling paint is a marine antifouling paint” are interpreted Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).  

With respect to claims 2 and 3, Ishihara teaches that n (which corresponds to claim 2 variable e) is most preferably 2 to 6.  Ishihara at page 40/54, line 157.  The preferred variable n range disclosed by Ishihara clearly encompasses the e values of claims 2 and 3. MPEP § 2144.05(I). As such, one of ordinary skill in the art is motivated with a reasonable likelihood of success to select a value of 2 for n in the above-proposed modification of Ishihara because Ishihara teaches that values within the range of 2-5 are particularly preferred.  MPEP § 2144.05(I). One of ordinary skill thereby arrives at each and every limitation of claims 2 and 3.  

With respect to claim 4, one of ordinary skill is motivated to select a value for variable “b” = 0 and “c” = 3 because such selection would result in an R1 being the preferred C1-C22 alkylene group in Ishihara formula (I).  One of ordinary skill in the art is necessarily arrives at the claim 4 recitation that variable “d” is within the range of 1 to 100 because in TEGORAD2100 corresponding variable “n” is 10-20.  

The above § 103 rejection can be supported by an “obvious to try rational”.  MPEP § 2143(I)(E).  Ishihara recognized a design/process need for photopolymerizable compositions of formula (I).  Ishihara discloses a solution for the preparation of such photopolymerizable compositions.   Ishihara discloses that there is a finite number of identified, predictable potential solutions for variable R1 to the recognized need for photopolymerizable compositions.  One of ordinary skill in art seeking  photopolymerizable compositions could have pursued the preparation of Ishihara using a C1-C22 alkylene group as variable R1 with a reasonable likelihood of success in view of Ishihara’s disclosure that such R1 groups provide a photopolymerizable composition with advantageous properties.  MPEP § 2143(I)(E).  

1-C22 alkylene groups are substitutable and advantageous substitutes for R1.  In order to arrive photopolymerizable compositions disclosed as useful by Ishihara, one of ordinary skill in the art could have substituted one known element for another (i.e., the R1 group in TEGORAD2100 with a C1-C22 alkylene group) and the results of the substitution would have been predictable based on the disclosure of Ishihara.  

Claims 1 and 5 Are Obvious over Ishihara

Claims 1 and 5 are obvious over Ishihara for the following reasons.  One of ordinary skill in the art is motivated with a reasonable likelihood of success to substitute -(OR’)q- (where q = 1 to 50 and R′ is a linear or branched alkylene group having 1 to 3 carbon atoms) in the structure of TEGORAD2100 (for Ishihara variable R1) and select n = 1 as outlined below so as to arrive at the following photopolymerizable compound of Ishihara formula (I).  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


One of ordinary skill is motivated to so substitute a –(OR’)q– as variable R1 in Ishihara formula (I) because Ishihara teaches that a preferable example of R1 is an ether group.  Ishihara at page 40/54, line 140.  In this regard, Ishihara teaches that when the compound of the formula (I) has an ether group which is hydrophilic, a wide range of compatibility with the base resin can be ensured and this allows an appropriate amount to be added to the system.  Ishihara at page 40/54, lines 140-146.  Ishihara teaches that the ether group is preferably represented by －(OR′)q－, and R′ is preferably a linear or branched alkylene group having 1 to 3 carbon atoms and the repetition number q is an integer of 1 to 100.  Ishihara at page 40/54, lines 143-146.  

One of ordinary skill in the art is motivated to select a range of 0 to 50 for q in -(OR′)q- because Ishihara teaches that the range of 0-100 is effective for q.  MPEP § 2144.05(I).  

One of ordinary skill in the art is motivated to select n = 1 because Ishihara teaches that n (which corresponds to claim 5 variable e) in formula (I) is an integer of 1 to 20.  Ishihara at page 40/54, line 157.  The variable n range disclosed by Ishihara clearly encompasses the e = 1 value of claim 5. MPEP § 2144.05(I). As such, one of ordinary skill in the art is motivated with a reasonable likelihood of success to select n = 1 in the above-proposed modification of Ishihara because Ishihara teaches that values within the range of 1-20 are suitable.  MPEP § 2144.05(I). Upon practice of the above-proposed modification, one of ordinary skill thereby arrives at each and every limitation of claim 1 and 5.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 WO 2009/029438 (2009) is cited here only to explain the meaning of TEGORAD2100.  MPEP § 2131.01.